 In the Matter Of SOUTHERN ALKALI CORPORATION,. EMPLOYERandOFFICE EMPLOYEES INTERNATIONAL UNION, A. F. L., LOCAL 87,PETITIONERCase No. 15-RC-18g3.Decided June 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles A.Kyle, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employeris engagedin commerce within the meaning ofthe National Labor Relations Act.2.The labororganizationnamed below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates a chemical manufacturing plant at LakeCharles, Louisiana.Hourly paid production and maintenance em-ployees at the plant, excludinginter alia,clerical office workers, arepresently represented by International Association of Machinists,herein called the I. A. M.2I After the close of the hearing,the Employer moved to reopen the record to clarify thejob description of Stoner Moss, an accountant whose employment status was in dispute atthe hearing.For reasons set forth below, the motion is denied.2 The Employer's recognition of the I.A.M. as exclusive bargaining representative ofthese employees followed a Certification of Representatives,Issued by the Regional Directoron September 20, 1948, upon a consent election held in Case No. 15-RC-65.84 N. L. R. B., No. 20.120 ,SOUTHERN ALKALI CORPORATION121The Petitioner herein seeks a ,unit of office clerical employees-at theEmployer's Lake Charles plant, all of whom are salaried employeesand excluded from the unit of hourly paid employees represented bythe I. A. M.Office clerical employees, for the most part, work in theEmployer's administrative office building, apart from its productionand maintenance departments.As salaried employees, these workersfall under the vacation, insurance, and welfare plans instituted by theEmployer for salaried, as distinct from hourly paid workers.The Employer and Petitioner generally agree that employees of theEmployer in the following classifications may properly be includedin the office clerical unit: warehouse clerks, traffic clerks, clerk typists,stenographers, steno-clerks, accounting clerks, accountants, pay-rollclerks, receiving clerks, statistical clerks, engineering clerks, recordclerks, and telephone operators.They further agree that workers in,the following classifications-should be excluded from the unit; chem-ists, analysts, draftsmen, engineers, industrial designers, test engi-neers, nurses, safety inspectors, personnel assistants, guards, confiden-tial employees, the training and methods clerk, chief traffic clerk,storekeeper, foremen, shift supervisors, and supervisors.They disagree with respect to the unit placement of the tool andsupply clerk, janitors, mail boys, the blueprint machine operator, andbuyers.Although they agree that confidential employees and super-visors are, as such, properly excluded from the unit, they disagree withrespect to the placement of certain individuals in those categories.Thetool and supply clerkworks in the machine shop in the manu-facturing plant, approximately 500 yards distant from the officedepartments.The tool and supply clerk issues parts, tools, equipment,and materials to hourly paid workers for use in the manufacturingplant and he maintains an inventory of these stores.He works underthe supervision of the machine shop supervisor.As a salaried em-ployee, he does not fall within the unit description of hourly paidworkers represented by the I. A. M.The Petitioner would include, and the Employer exclude, the tooland supply clerk from the office clerical unit.We agree with the'Employer that the mode of payment of the tool and supply clerk isnot controlling on unit placement and that the general work interestsof the tool and supply clerk lie with production and maintenance em-ployees in the plant departments where he works, rather. than withthe- office clerical employees in the administrative departments whocomprise the proposed unit. For this reason, we shall exclude the tooland supply clerk from the office clerical unit.3$Matter of GoodallOn.,80 N. L.It.B. 562;Matter ofGeneral EZectrie Company, 80N. L. It. B. 174. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanitors,mail boys, and the blueprint maehiner operator:Thejanitorsin dispute are under office, as distinct from plant, supervision.They sweep and clean the office departments, but they are not limitedto janitorial work.They serve as inter-office messengers, handlingrequisitions, purchase orders, and receiving slips, which they carryfrom one office to another and from the purchasing office to the ware-house.The office janitors do not work in the plant production depart-ments.Mail boysare primarily inter-office messengers.They collectand sort the mail and distribute it to the various office departments.Mail boys bring the mail into town, purchase stamps, and make bankdeposits.They pay small bills and, at times, may drive visitorsbetween the town and the Employer's premises.For its office use the Employer prepares office forms for which sten-cils are cut by stenographers and clerk typists in its office departments.These stencils are run off in an office department by an employee classi-fied asa blueprint machine operator.He operates photostat andoxalid and ditto machines and his work flows to and-from the severaloffices.The same employee cleans, repairs, and moves office type-writers from one office to another.He occasionally does some typingwork.He works exclusively in the office departments.Janitors, mail boys, and the blueprint machine operator are officeservice employees.They have been excluded with other general officeemployees from the production and maintenance unit represented bythe I. A. M.The Petitioner would exclude, and the Employer would include theseemployees in the office unit. Their interests clearly appear to lie withthe office clerical employees.For this reason, and in the absence of anycogent reason for their exclusion, we will include the employees in thesethree categories in the office clerical unit .4Buyerswork in the purchasing department, which is under thesupervision of the purchasing agent.There are eight or nine em-ployees in the department, including a stenographer, clerk-typists,steno-clerks, and two buyers.As requisitions for material to be purchased are received from de-partment heads, buyers solicit and investigate bids made by vendors ofsuch goods, and make purchases of materials for the Employer. Theyexercise judgment and discretion in their work, spend the majority oftheir time in contact with vendors, and do no regular clerical work.They may personally check with clerical employees certain invoicesupon goods ordered, or they may delegate all this work to clerical em-4Matter of Automatic Electric Company,78 N. L.R B 1057;Matter of Chrysler Cor.oration,76 N. L. R.'B.-55;and'Matter'of Wilson'&Co., Inc.,81 N.L:,R. B. 504.- .SOUTHERN ALKALI CORPORATION123,ployees in the purchasing department, who write their letters 'and re-ports.Buyers recommend the clerical employees in their, departlntto the merit rating committee for merit increases and their recom-mendatioiis are followed.One of the two buyers was promoted to the position of buyer fromthat of storekeeper or warehouse manager, a supervisory categorywhom the parties agree to exclude from the clerical unit. Office clericalemployees do not normally advance to buyers' positions.The Petitioner would include buyers in the unit of office clericalworkers in the Employer's plant. The Employer would exclude them,urging that, if they are not supervisors of clerical employees in the pur-chasing office department, buyers, in any event, have interests substan-tially different from those of the various clerks who principally com-prise the proposed office clerical unit. In view of the differences in-herent in their primary work, we shall exclude buyers from the unit ofclerical employees.5The accounting department is, in part, concerned with the prepara-tion of pay rolls and cost matters.A. J. Talbot, head of the depart-ment, is designated the chief accountant, and E. B. Cloutman, anaccountant, is his assistant.Working under them are two otheraccountants, and accounting and other clerks.The parties agree thatTalbot and Cloutman are supervisors, and are to be`excluded from theoffice clerical unit.The Employer and the Petitioner agree thataccountants, accounting clerks, and pay-roll clerks generally are cleri-cal employees who are properly included in a clerical bargaining unit.The Employer, however, contends that the two other persons whom itpresently classifies as accountants, namely Stoner Moss and WillardE. Meek, and one person presently classified as an accounting clerk,namely, Elaine Vincent, should be excluded from the unit.The Peti-tioner disagrees.Moss,according to the Employer's contention, directs and supervisesthe work of three clerks in the department, and is expected as part ofhis duties to make recommendations concerning their work andadvancement.This contention is supported by two documents per-sonally prepared and signed by Moss. In December 1948 Moss sub-mitted a recommendation for merit increases for the pay-roll clerkswhose work he reviews, commending their efficiency. In a job descrip-tion prepared also in December by himself, Moss described himself as"supervising" the pay-roll clerks in the department.Moss testifiedthat he accurately described his duties in December, but that he wassMatterofWise, Sauth &Company, Inc.(I-RC-897), 83 N L. R B. 1019, and casescited therein. 124'DECISIONS- OF NATIONAL LABOR' RELATIONS BOARDreclassified in November or December from accountant, to senior-acc(iunting clerk.The Employer lists him as accountant.The rec.ord reveals no differences in the two categories mentioned. It does,however, reveal that the pay-roll clerks were less experienced in thef all of 1948 and that Moss was told by his superiors to give themall assistance possible.The record otherwise reveals no clear or spe-cific change in Moss' duties during the past months.Moss is the,immediate person in a higher ranking category who regularly checksand reviews the work of the three clerks and is in the best position tojudge their accuracy and efficiency.We believe that Moss is a super-visor within the meaning of the Act, and shall exclude him as suchfrom the clerical unit.6-Meek,also classified as an accountant by the Employer, is in chargeof the Employer's analysis journal.'He keeps records of work prog-ress- at the plant and material and labor costs.He makes cost andaccounting studies for the Employer respecting hourly paid produc-tion and maintenance workers at the plant and supplies such studiesfor the Employer's use in labor-management meetings.He correlatesthese studies with similar ones made by affiliated companies of theEmployer in reference to their respective plants.These and other.comparable cost studies form the basis of the Employer's action indealingwith the bargaining representatives of its hourly paid.employees.If the Petitioner is certified as bargaining representativeof the office clerical employees, Meek will make similar-cost studies asto them.Meek, however, neither participates in, nor even attendsbargaining conferences.He does not determine nor effectuate labor'policies.We have generally held that the preparation of data such as Meekprepares does not render an employee a confidential employee in thesense in which we use that term.7We shall, therefore, include Meek,as an accountant, in the bargaining unit.Vincent,classified as an accounting clerk, handles the monthly andsemi-monthly salary pay rolls for office employees. She makes insur-ance records under the Employer's insurance plan, makes reports forthe State and Federal Governments in connection with the office payroll, and supplies, on request, pay-roll data on salaried employees forpossible merit increases.She makes studies on salaried workers, sim-ilar to those prepared by Meek on hourly paid workers. The reportswhich she furnishes will form, in part, the basis for the determinationof company labor policy in dealing with a bargaining representative'9Matter of American Window Glass Company, 77 N.L.R. B. 1030.7Matter of American Window Glass Company,supraandMatter of Automatic Electric'Company, supra. SOUTHERN ALKALI CORPORATION125of office clerical employees.We find that Vincent, like Meek, is nota confidential employee, and will include her in the unit with otheraccounting clerks.The Employer's warehouse is a facility under the over-all charge ofthe purchasing agents and under the immediate supervision of thestorekeeper or warehouse manager.The warehouse is physically seg-regated from other departments of the plant.Under the storekeeper,are two individuals, classified as warehouse clerks, whose status is indispute.Bailey,classified as a warehouse clerk, is responsible for, the ware-house books and records.The warehouse contains 75,000 differentstorage items.Bailey works upon the records and directs the work ofa clerk-typist, a receiving clerk, and a warehouse clerk.Bailey and.the clerks whose work he directs are salary paid employees.Bailey's,wages ,are comparable to that of an accountant and are considerablymore than the wages of the clerks under him. It is estimated that he.spends about 1 day per week in supervisory work.He regularly takesthe place of the storekeeper as manager of the warehouse when thelatter is away.He makes recommendations with respect to advance-ment for clerical employees in the warehouse, and these recommenda-tions carry weight.Wade,also classified as a warehouse clerk, supervises the four or fivehourly paid laborers who do the physical work in the warehouse, mov-ing material from one place in the warehouse to another, storing mate-rial, and delivering material as needed to job locations in the plant.Wade occasionally checks material to be stored, but he does very littleclerical work.The laborers, whose work he directs, are hourly paidemployees represented under the contract with the I. A. M.Four orfive laborers usually work in the warehouse under Wade, but more areborrowed, as needed, from plant departments.The Petitioner would include Bailey and Wade as warehouse clerksin the office clerical unit.The Employer agrees that warehouseclerks, as such, may properly be included in the office clerical unit,.but contends that Bailey and Wade are supervisors, and, therefore,must be excluded from the unit.Although Bailey apparently doesconsiderable clerical work himself, he is clearly responsible for thework of the clerks in the warehouse who work under his imme-diate direction and his recommendations concerning them carryweight.We shall, therefore, exclude Bailey from the unit as a super-visor within the meaning of the Act.Wade is clearly not primarilya clerical employee, nor is he associated in his work with clericalemployees.We shall, therefore, exclude Wade from the clerical unit. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe chief telephone operator:The Employer has one full-time tele-phone operator designated as the chief telephone operator.She beginswork at 8 o'clock in the morning and works steadily throughout theday on the switchboard except for a lunch period and 10 or 15 minuterelief periods during the morning and afternoon, when the stationeryroom clerk or a pay-roll clerk takes the switchboard. In addition toher switchboard duties, the chief telephone operator operates a tele-type machine.She is further entrusted with the keeping of keys forcompany automobiles, which she releases to duly authorized persons.She relays to the mail boy or messenger, when he brings mail to thestationery room, messages which she may receive for- him over-thetelephone.The chief telephone operator is directly responsible to the chiefaccountant, who likewise, has supervision over the accounting depart-ment and the stationery room.The Petitioner would include, and theEmployer exclude, the chief telephone operator.The Employer con-tends that she is a supervisor.The record does not disclose that shehas or exercises any of the duties which are descriptive of a supervisorunder Section 2 (11) of the Act.The Employer further contendsthat the chief telephone operator is a confidential employee, in-thatshe may, from time to time as directed, send to companies affiliatedwith the Employer teletype messages which may relate to labor rela-tions matters.The dispatch of selected messages does not alone con-stitute the chief telephone operator a confidential employee within ourdefinition of that term."We shall, therefore, include the chief tele-phone operator in the bargaining unit for office clerical employees.Chief record clerk:The chief record clerk is the responsible head ofthe record division of the process engineering department.Theduties of the position provide that he spend the majority of his timeanalyzing the utility flow sheets, field records, and inventory of prod-ucts,making entries incidental to this work.This material is ob-tained from plant operating records.Two clerks work under his im-mediate supervision, one of whom, a record clerk, uses a comptometer.The chief record clerk usually makes certain entries himself and hedirects that other entries be made by his assistant clerks according tohis specifications.At the time of the hearing, the individual serving as chief recordclerk was a recently hired employee who had not assumed all the dutiesof the position.He was temporarily performing substantially thesame type of work as the clerks who work under his supervision.Upon this showing, the Petitioner would include the chief record clerk8Matter of Chrysler Corporation,80 N L R B 334and cases cited therein,andMattesof Smith Paper,Incorporated,76 N. L R.B. 1222. SOUTHERN ALKALI CORPORATION127in the unit.The Employer would exclude him on the job classifica-tion as supervisor.It appears from the record that the position ofchief-record clerk is supervisory.As such we will exclude the cate-gory from the unit description.Stenographers to department heads:The, parties agree that stenog-raphers who serve as secretaries to department heads appointed tocontract negotiating committees have access to advance informationrespecting bargaining negotiations, drafts of proposed labor agree-ments, and other labor relations matters, and should be excluded fromthe clerical bargaining unit as confidential employees.The Employerwould also exclude the stenographer to the purchasing agent and thestenographer to the traffic agent.The Petitioner disagrees.The purchasing agent, as noted above, is the head of the Employer'spurchasing department.He serves on the merit rating committee,composed of company representatives, who pass upon ingrade salaryraises for specially deserving employees.At the time of the hearingthe purchasing agent was not a member of any negotiating committeein which any recognized bargaining representative was involved.Ac-cording to the Employer, the purchasing agent will be placed on anegotiating committee to negotiate with the Petitioner, if the latteriscertified as exclusive bargaining representative of its clericalemployees.-The traffic agent, also a department head, is charged with schedul-ing delivery commitments made by the Employer's sales organization.He has four clerical employees in his department, among whom is thestenographer who handles all the important work pertaining to hisoffice.The traffic agent is not a member of the merit rating com-mittee, nor does it appear that he will be placed on the negotiatingcommittee to be formed if the Petitioner be certified as bargainingrepresentative of clerical employees.The traffic agent, as a super-visor, is merely involved in grievances pertaining to employees in hisown department, and he makes recommendations with respect to theirwages.As the selection of the Petitioner as bargaining representative ofthe clerical employees herein concerned will place the stenographerof the purchasing agent in the same relative position as stenographersto the members of the union negotiating committees whom the partiesagree are confidential employees, we shall exclude the stenographerto the purchasing agent from the clerical unit as a confidential em-ployee.Because the stenographer of the traffic agent is not in a com-parable position, and no other cause appears for her exclusion, we willinclude her in the unit.9oMatter of Inter-Mountain TelephoneCo., 79 N. L R. B. 715. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all office clerical employees employed at the Employer'sLake Charles, Louisiana, -chemical manufacturing plant, including.warehouse clerks, traffic clerks, clerk-typists, stenographers,'.' steno-clerks, accounting clerks," accountants'12 pay-roll clerks, receivingclerks, statistical clerks, engineering clerks, record clerks, telephoneoperators, the chief telephone operator, office janitors, mail boys,'andthe blueprint machine operator, but excluding chemists, analysts,draftsmen, engineers, industrial designers, test engineers, nurses,buyers, safety inspector, personnel assistants, confidential employees, 11;'guards, training and methods clerk, traffic agent, chief traffic clerk,chief record clerk, tool and supply clerk, storekeeper, foremen, shiftsupervisors, and other supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees.on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Office Employees InternationalUnion, A. F. L., Local 87, for the purposes of collective bargaining.10 Including the stenographer to the traffic agent.11 Including Vincent." Including Meek.18 Including the stenographer to thepurchasing agent.